Case: 15-14497   Date Filed: 06/15/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14497
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:14-cr-00041-WTH-PRL-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JASON WARNICK,
a.k.a. JC,
a.k.a. Montana,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 15, 2016)

Before JORDAN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-14497     Date Filed: 06/15/2016    Page: 2 of 2


      H. Kyle Fletcher, counsel for Jason Warnick, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Warwick’s conviction and sentence are AFFIRMED.




                                          2